DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 22, 2021 and is acknowledged. 

Election/Restrictions
Claims 1-3 and 5-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 1-3 and 5-23 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Deborah L Corpus (47753) on October 14, 2021.
The application has been amended as follows: 
Claim 22 line 4, following a), delete “introduction of powders and of cryogenic fluid into at least one mixing chamber”; Replace with –introducing powders and cryogenic fluid into at least one chamber --.
Claim 22 line 7, following b), delete “atomization of”; Replace with – atomising--.

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the examiner that the arts of record do neither anticipate nor render obvious the limitations:
The closest prior art is William US. Patent (3,321,560) in view of Lyman US. Patent (4,721,256) which discloses the limitation of 
Claim 1, 
William in view of Lyman disclose a device for granulating powders by cryogenic atomisation, comprising: - a device for mixing powders by a cryogenic fluid, comprising 
William in view of Lyman does not disclose wherein for fractionating the suspension of powders, the device is configured to allow for the adjusting of the diameter of the droplets of powders to be atomised, in such a way that the diameter of the droplets of powders is defined according to the following relationship:

    PNG
    media_image1.png
    41
    175
    media_image1.png
    Greyscale

with We = pv2.(do)/6 and Re = pdov4, 
where: f represents the vibration frequency of the device for atomising, v represents the speed of the suspension of powders, p represents the density of the suspension of powders to be fractionated, represents the viscosity of the suspension of powders to be fractionated, a represents the surface tension of the suspension of powders to be fractionated, A represents the oscillation amplitude of an atomisation nozzle of the device for atomising, do represents the diameter of the droplets, and D represents the diameter of an atomisation nozzle of the device for atomising.

Claim 5,
William in view of Lyman disclose a device for granulating powders by cryogenic atomisation, comprising:

- a device for atomising a suspension of powders mixed by the device for mixing powders in order to allow for a granulation of the powders, wherein the device fractionates the suspension of powders making it possible to adjust the size of droplets of the powders and adjusts the moisture of the mixed powders and/or moisture of the atomisation atmosphere; and 
William in view of Lyman does not disclose wherein for fractionating the suspension of powders, the device is configured to allow for the adjusting of the diameter of the droplets of powders to be atomised by modulation according to a reduction factor of the diameter between the diameter of the droplets of powders to be atomised and the diameter of the granules obtained after atomisation of the suspension of mixed powders and evaporation of the cryogenic fluid, in such a way that:
 
    PNG
    media_image2.png
    70
    119
    media_image2.png
    Greyscale

where: do represents the diameter of the droplets, ds represents the diameter of the granules, [U]f represents the volume occupancy rate of powders in the agglomerate of granules formed after granulation, and [U]i; represents the concentration in powders of the suspension of powders to be atomised.
Claim 12,
William in view of Lyman disclose a device for granulating powders by cryogenic atomisation, comprising:

- a device for atomising a suspension of powders mixed by the device for mixing powders in order to allow for a granulation of the powders, wherein the device fractionates the suspension of powders making it possible to adjust the size of droplets of the powders and adjusts the moisture of the mixed powders and/or moisture of the atomisation atmosphere; and 
William in view of Lyman does not disclose wherein the device for mixing further comprises: - the at least one chamber for mixing the powders, comprising the cryogenic fluid, provided with means for forming a fluidised powder bed, - a chamber for supplying powders in order to allow the powders to be introduced into the mixing chamber, - a chamber for supplying the cryogenic fluid in order to allow the cryogenic fluid to be introduced into the mixing chamber, - a system for generating vibrations in the fluidised powder bed, - a system for controlling the system for generating vibrations.

Claim 22,
William in view of Lyman disclose a method for granulating powders by cryogenic atomization using the device of claim 1, and comprising the following steps: 
a) introduction of powders and of cryogenic fluid into at least one mixing chamber of the device for mixing powders by a cryogenic fluid in order to obtain a suspension of powders and of cryogenic fluid, 

wherein the suspension of powders are fractionated making it possible to adjust the size of droplets of the powders and adjusts the moisture of the mixed powders and/or moisture of the atomisation atmosphere and wherein the diameter of the droplets of powders to be atomised are adjustable in such a way that the diameter of the droplets of powders is defined according to the following relationship;
William in view of Lyman does not disclose wherein for fractionating the suspension of powders, the device is configured to allow for the adjusting of the diameter of the droplets of powders to be atomised, in such a way that the diameter of the droplets of powders is defined according to the following relationship:

    PNG
    media_image1.png
    41
    175
    media_image1.png
    Greyscale

with We = pv2.(do)/6 and Re = pdov4, 
where: f represents the vibration frequency of the device for atomising, v represents the speed of the suspension of powders, p represents the density of the suspension of powders to be fractionated, represents the viscosity of the suspension of powders to be fractionated, a represents the surface tension of the suspension of powders to be fractionated, A represents the oscillation amplitude of an atomisation nozzle of the device for atomising, do represents the diameter of the droplets, and D represents the diameter of an atomisation nozzle of the device for atomising.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

October 14, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/Matthew Katcoff/Primary Examiner, Art Unit 3725